REJOINDER and REASONS FOR ALLOWANCE



Rejoinder


The following is an examiner’s statement of reasons for allowance:  
Claims 1-3 and 5-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 1-3, 5-9, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or reasonably suggest the pump mount system for a laundry treating inter alia, at least one vibration isolator having a first portion passing through a first opening on the pump mount, a second portion extending between the pump mount and the cabinet mount, and a pin aperture passing through the at least one vibration isolator; a pin integral with the cabinet mount and having a bending indent in the form of a bump extending out from a side of the pin integral with the cabinet mount to enable bending of the pin out from the cabinet mount, the pin removably received within the pin aperture; and at least one of the first portion and second portion deformable when the pin is received within the pin aperture.  As described in ¶¶ [0058]-[0059] of Applicant’s specification, “[b]enefits associated with the disclosure described herein include minimizing parts for a pump mount system. The pins extending from the base mount as described herein enable a top down self-locking pump mount system. The vibration isolators as described herein align with the stamped portions of the pump sub-plate. Furthermore, when in place, the slit ring as described herein provides a cutout area minimizing the chance for the vibration isolator coming cut through due to vibratory motion. Providing an extra ring space ensures free lateral movement of the pump sub-plate decoupling vibration forces to the cabinet. The drop in design enables an ease of assembly. Similarly the push pin alternative provides lateral flexibility as well with the slit ring.  Alignment of the recessed portions of the pin as described herein is designed so that vibration is isolated from the pump to the cabinet in the event the material from which the vibration isolator is made wears through. The recessed portions provides for a barb capable of minimizing vertical pump movement. Additionally aligning the top of the pin with the top of the vibration isolator provides a visual indication the pump is securely seated.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711